Name: Commission Implementing Regulation (EU) 2017/410 of 8 March 2017 amending Regulations (EC) No 184/2007 and (EU) No 104/2010, as regards the name of the holder of the authorisation of potassium diformate (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  marketing;  health;  food technology
 Date Published: nan

 9.3.2017 EN Official Journal of the European Union L 63/98 COMMISSION IMPLEMENTING REGULATION (EU) 2017/410 of 8 March 2017 amending Regulations (EC) No 184/2007 and (EU) No 104/2010, as regards the name of the holder of the authorisation of potassium diformate (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1) and in particular Article 13(3) thereof, Whereas: (1) BASF SE has submitted an application in accordance with Article 13(3) of Regulation (EC) No 1831/2003 proposing to change the name of the holder of the authorisation stated in Commission Regulations (EC) No 184/2007 (2) and (EU) No 104/2010 (3). (2) The applicant claims that ADDCON has acquired from BASF the marketing rights for the feed additive potassium diformate with effect from 15 November 2016. The applicant has submitted relevant data supporting its request. (3) The proposed change of the authorisation holder is purely administrative in nature and does not entail a fresh assessment of the additives concerned. The European Food Safety Authority was informed of the application. (4) In order to allow ADDCON to exploit its marketing rights, it is necessary to change the conditions of the respective authorisations. (5) Regulations (EC) No 184/2007 and (EU) No 104/2010 should therefore be amended accordingly. (6) Since safety reasons do not require the immediate application of the amendments made by this Regulation, it is appropriate to provide for a transitional period during which existing stocks may be used up. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 184/2007 In column 2 of the Annex to Regulation (EC) No 184/2007 the name of the holder of authorisation BASF SE is replaced by ADDCON. Article 2 Amendment to Regulation (EU) No 104/2010 In column 2 of the Annex to Regulation (EU) No 104/2010, the name of the holder of authorisation BASF SE is replaced by ADDCON. Article 3 Transitional measures Existing stocks of the additive, premixtures and compound feed containing the additive, which are in conformity with the provisions applying before the date of entry into force of this Regulation may continue to be placed on the market and used until they are exhausted. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation is binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 18.10.2003, p. 29. (2) Commission Regulation (EC) No 184/2007 of 20 February 2007 concerning the authorisation of potassium diformate (Formi LHS) as a feed additive (OJ L 63, 1.3.2007, p. 1). (3) Commission Regulation (EU) No 104/2010 of 5 February 2010 concerning the authorisation of potassium diformate as a feed additive for sows (holder of authorisation BASF SE) and amending Regulation (EC) No 1200/2005 (OJ L 35, 6.2.2010, p. 4).